                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                              4:18CR3066

     vs.
                                                            ORDER
SETH MOCK,
MUBANGA    CHONGO-OFAFA,             and
AILEEN KOGERA NJOROGE,

                 Defendants.


      Defendant Chongo-Ofafa has moved to continue the trial, (Filing No. 74),
because defense counsel is not available during the current trial setting. The
motion to continue is unopposed. Based on the showing set forth in the motion,
the court finds the motion should be granted. Accordingly,

     IT IS ORDERED:

     1)    Defendant Chongo-Ofafa’s motion to continue, (Filing No. 74), is
           granted.

     2)    As to all defendants, the trial of this case is continued pending
           further order of the court.

     3)    A telephonic status conference to discuss a new trial setting is set
           before the undersigned magistrate judge at 1:00 p.m. on February
           20, 2020. Parties are instructed to use the conference instructions
           found at filing no. 51 for participation in the call.

     4)    The ends of justice served by granting the motion to continue
           outweigh the interests of the public and the defendant in a speedy
           trial, and as to all defendants, the additional time arising as a result
           of the granting of the motion, the time between today’s date and the
           new trial date, shall be deemed excludable time in any computation
           of time under the requirements of the Speedy Trial Act, because this
           case remains “unusual and complex,” and continues to be exempted
           from the time restrictions of the Speedy Trial Act, 18 U.S.C. § 3161
           (h)(6) & (h)(7)(B)(ii). Failing to timely object to this order as provided
           under this court’s local rules will be deemed a waiver of any right to
     later claim the time should not have been excluded under the
     Speedy Trial Act.

February 12, 2020.

                                BY THE COURT:

                                s/ Cheryl R. Zwart
                                United States Magistrate Judge
